           Case 1:19-cv-01001-TNM Document 13 Filed 11/26/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 FIX THE COURT,

                         Plaintiff,

          v.
                                                        No. 1:19-cv-01001 (TNM)
 DEPARTMENT OF JUSTICE,

                         Defendant.



                              FOURTH JOINT STATUS REPORT

         Pursuant to the Court’s Minute Order of September 19, 2019, Plaintiff, Fix the Court, and

Defendant, the U.S. Department of Justice (“DOJ”), respectfully submit this Fourth Joint Status

Report regarding a proposed schedule for proceeding in this matter. Minute Order (Sept. 19,

2019).

         In its Third Joint Status Report, see ECF No. 12, filed on September 18, 2019, the parties

reported that they had reached agreement regarding the scope of Plaintiff’s two-part FOIA request

and the agency’s response. Specifically, the parties reported that on August 6, 2019, DOJ, via its

component, the U.S. Marshals Service (“USMS”), issued to Plaintiff an interim release letter

addressing both subparts of Plaintiff’s FOIA request, and produced to Plaintiff two redacted non-

exempt records responsive to subpart one of Plaintiff’s FOIA request. Plaintiff reviewed the

interim release and requested that USMS produce an additional, discrete set of records related to

USMS’s August 6, 2019 production.

         USMS agreed to make its best efforts to make such a production on or before November

1, 2019. Plaintiff requested time to review the production. The parties proposed to report to the

Court by Wednesday, Nov. 27, 2019, should any issues remain outstanding.
                                                  1
               Case 1:19-cv-01001-TNM Document 13 Filed 11/26/19 Page 2 of 3



           USMS produced 414 pages of records to Plaintiff on November 1, 2019. After reviewing

    the records, Plaintiff sought a supplemental production from USMS totaling approximately 3,400

    pages of records in full and final satisfaction of Plaintiff’s two-part FOIA request. USMS has

    agreed to accommodate this supplemental request. After conferring over a processing schedule,

    the parties have agreed to the following:

           -    Beginning on January 10, 2020, and continuing on the 10th of each month

                thereafter (or, if that date is a weekend or federal holiday, the next business day),

                Defendant will process at least 250 pages of the requested records, subject to

                redactions, until Defendant has processed all of the approximately 3,400 pages

                of records requested by Plaintiffs. 1

           -    Defendant, at its discretion, may process documents prior to the 10th of each

                month and may process more than 250 pages if its resources permit.

           -    Defendant agrees to confer with Plaintiff again on August 1, 2020, to discuss the

                feasibility of a more robust monthly processing volume.

           -    Plaintiff agrees not to contest Defendant’s redactions as long as they are

                consistent with the redactions in those records previously produced to Plaintiff

                in this litigation.

          The parties agree to report back to the Court on their progress every 6 months until

    Defendant’s records processing is complete. Specifically, the parties will file joint status reports

    on June 15, 2020, December 15, 2020, and then thirty days after the final monthly processing,

    and, in any event, no later than June 15, 2021.




1
 Given the nature of the records, it may be more efficient for Defendant to reprocess the 414 pages
of records along with the 3,400 pages of supplemental records, in which case, the total processing
will be approximately 3,814 pages of records.
                                                        2
        Case 1:19-cv-01001-TNM Document 13 Filed 11/26/19 Page 3 of 3



Dated: November 26, 2019          Respectfully submitted,

                                  /s/ David L. Sobel
                                  DAVID L. SOBEL
                                  Law Office of David L. Sobel
                                  5335 Wisconsin Ave., NW
                                  Suite 640
                                  Washington, DC 20015
                                  Tel. (202) 246-6180
                                  Email: sobel@att.net

                                  Counsel for Plaintiff


                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  MARCIA BERMAN
                                  Assistant Branch Director, Federal Programs

                                  /s/ Jonathan D. Kossak     s
                                  JONATHAN D. KOSSAK
                                  Trial Attorney (DC Bar # 991478)
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, NW
                                  Washington, D.C. 20005
                                  Tel. (202) 305-0612
                                  Fax. (202) 616-8460
                                  Email: jonathan.kossak@usdoj.gov

                                  Counsel for Defendant




                                      3
